                                                                                           JS-6
                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8                             UNITED STATES DISTRICT COURT
                  9                           CENTRAL DISTRICT OF CALIFORNIA
               10
               11 AMANDA JOHNSON, an individual,             )   Case No. 2:18-cv-04606-GW-JEM
                                                             )
               12                      Plaintiff,            )   Judge: George H. Wu
                                  v.                         )   Ctrm: 9D, 9th Floor
               13                                            )
                  ALBERTSONS COMPANIES, INC., a              )   [PROPOSED]
                                                                  XXXXXXXXX ORDER DISMISSING
               14 Delaware corporation; and DOES 1           )   ACTION WITH PREJUDICE
                  through 50, inclusive,,                    )   PURSUANT TO JOINT
               15                                            )   STIPULATION FOR DISMISSAL
                               Defendants.                   )   WITH PREJUDICE
               16                                            )
                                                             )   Date: January 24, 2019
               17                                            )   Time: 8:30 a.m.
                                                             )   Ctrm: 9D
               18                                            )
                                                             )   Action Filed:    April 25, 2018
               19                                            )   Removal Filed:   May 25, 2018
                                                             )   Disc. Cutoff:    February 8, 2019
               20                                            )   Trial Date:      May 21, 2019
               21
               22
               23
               24
               25
               26
               27
               28
                                                                                          Notice of Resolution
CAROTHERS DiSANTE &
 FREUDENBERGER LLP

                      1438650.1
                  1               IT IS HEREBY ORDERED that pursuant to the Joint Stipulation for
                  2 Dismissal With Prejudice that this action is dismissed with prejudice. Each party
                  3 shall bear his/its own attorneys’ fees, costs, and expenses in the Action.
                  4
                  5
                            February 27, 2019
                  6 Dated: ____________                         ________
                                                                __   ________________
                                                                          ___________________
                                                               ___________________________
                                                               Honorable George H.H Wu
                  7                                            United States District Court Judge
                  8
                  9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                                              Notice of Resolution
CAROTHERS DiSANTE &
 FREUDENBERGER LLP

                      1438650.1
